Citation Nr: 0843214	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the termination of compensation benefits effective 
December 27, 2001, by reason of an outstanding fugitive felon 
warrant, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office in New York, New York.  

On his January 2006 substantive appeal, the veteran requested 
that he be provided a hearing before a Veterans Law Judge.  
The record indicates that the veteran was scheduled and 
informed of such a hearing and that he failed to report for 
the January 2007 hearing.

In May 2007, the veteran was informed that his claim for a 
waiver of overpayment was denied.  This letter also informed 
the veteran of his appellate rights.  The veteran has not 
submitted a notice of disagreement with respect to the denial 
and thus a claim for a waiver of overpayment is not currently 
in appellate status before the Board.


FINDINGS OF FACT

1.  A fugitive felon warrant was issued against the veteran 
in February 2000.

2.  On December 27, 2001, the law was changed to prohibit the 
award of benefits to fugitive felons.


CONCLUSION OF LAW

Compensation benefits for the veteran were prohibited as a 
matter of law effective December 27, 2001, by reason of an 
outstanding fugitive felon warrant.  38 U.S.C.A. §§ 501, 
5313B (West 2002); 38 C.F.R. § 3.665(n) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 2004 decision the RO terminated the veteran's 
VA compensation benefits because he had been identified as a 
fugitive felon.  A veteran eligible for compensation benefits 
may not be paid such benefit for any period during which he 
is a fugitive felon.  The term "fugitive felon" means a 
person who is a fugitive by reason of (A) fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees, or (B) violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 
3.665(n)(2).

The veteran has not asserted that he was not a fugitive 
felon.  In his October 2004 notice of disagreement he merely 
stated that he disagreed with the decision to stop his 
disability payments.  In November 2004 the veteran's 
representative noted that while the veteran had been 
considered a fugitive, he had now turned himself in.  A July 
2005 sentencing document reveals that on February 2, 2005, 
the veteran was guilty of a felony.

The evidence is uncontroverted that the felony warrant was 
issued against the veteran on February 3, 2000, and he met 
the definition of a felony fugitive as of that date.  It was 
only due to a change in the law that his benefits were not 
terminated until December 27, 2001.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the 
issue here does not arise from the receipt of a 
"substantially complete application" from the veteran under 
38 U.S.C.A. § 5103(a), but rather, arises by action of law 
under 38 U.S.C.A. § 5313B, which prohibits provision of 
certain benefits with respect to persons who are fugitive 
felons.  Thus, the VCAA is not applicable to this appeal, and 
further discussion of compliance with the VCAA is not 
required.

The veteran wrote to VA in October 2004 stating that he had 
not received the VA letters dated in May 2004 and September 
2004 that provided notice that his benefits would be 
terminated due to his status as a fugitive felon.  The record 
does show that those letters were returned to the VA by the 
United States Post Office as undeliverable.  However, in 
connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA may rely on the "last known address" shown 
of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 
175 (1995), and that the burden is on the appellant to keep 
VA apprised of his or her whereabouts; if he or she does not 
do so, there is no burden on the part of the VA to "turn up 
heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Furthermore, the fact 
remains that the veteran's October 2004 statement shows that 
he had actual knowledge of the contents of these letters, and 
that he was able to file a timely notice of disagreement with 
the decision to terminate his compensation benefits.  The 
submissions of the veteran and his representative reveal that 
the veteran received a statement of the case, that the 
veteran submitted a Form 9, and that the veteran's 
representative submitted several documents in support of the 
veteran's claim.  Consequently, the Board finds that the non-
receipt of the May and September 2004 letters by the veteran, 
due to the veteran no longer residing at his address of 
record, did not result in any prejudice to the veteran.




ORDER

Termination of compensation benefits effective December 27, 
2001, by reason of an outstanding fugitive felon warrant, was 
proper.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


